MEMORANDUM**
William D. Gregory, a California prisoner, appeals pro se the district court’s deni*46al of his 28 U.S.C. § 2254 petition, challenging his conviction and sentence' for burglary of a vehicle and petty theft with a prior conviction. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Gregory contends that his sentence of 25 years to life under California’s Three Strikes Law, CaLPenal Code Ann. § 667 (West 1999), constitutes cruel and unusual punishment. This claim is foreclosed by the Supreme Court’s decisions in Lockyer v. Andrade, — U.S.-, 123 S.Ct. 1166, 1174, 155 L.Ed.2d 144 (2003) (holding that a state court’s decision to affirm petitioner’s two consecutive 25-years-to-life terms under the Three Strikes Law was not contrary to, or an unreasonable application of, clearly established Federal law), and Ewing v. California, — U.S.-, 123 S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (holding that petitioner’s 25-years-to-life sentence under the Three Strikes Law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.